                                                                                           E-FILED
                                                            Thursday, 03 January, 2019 01:26:31 PM
                                                                      Clerk, U.S. District Court, ILCD

                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE CENTRAL DISTRICT OF ILLINOIS
                            PEORIA DIVISION

 ASHOOR RASHO, et al.,

                       Plaintiffs,               No. 1:07-CV-1298-MMM-JEH
             v.
                                                 Hon. Michael M. Mihm
 DIRECTOR JOHN R. BALDWIN, et al.,

                       Defendants.

      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ STATUS REPORT
          ON USE OF FORCE AND MOTION FOR DISCOVERY

      Plaintiffs, through class counsel, have moved the Court to set a discovery

schedule “on the issue of the use of force,” and have provided their version of what

transpired during a December 17, 2018 conference call among the parties’ counsel and

the Monitor. (ECF 2517.) The Court should not set a discovery schedule related to use

of force because that issue is not properly before the Court. The proper course is to

allow the Department to investigate assertions of excessive force with the benefit of

any corroborating information from the monitoring team. The Court should order the

Monitor to turn over any and all notes and other information the monitoring team has

related to their findings and conclusions expressed during their site visits or in their

reports to the Court. The Department will then report on its compliance in its next

quarterly report, as already ordered by the Court.

                                     Background

      The Third Amended Complaint seeks class-wide injunctive relief based on

alleged failures to provide constitutionally adequate mental health care throughout the
IDOC system. (ECF 260.) Although the complaint contains one sentence alleging that

“Staff often do not respond to prisoners’ threats to harm themselves, and use

unnecessary force on mentally ill prisoners” (id. ¶ 14), the complaint does not assert a

separate claim or seek relief based on alleged excessive force.

      The Settlement Agreement likewise contains just one sentence related to “use

of force and verbal abuse,” providing that “IDOC agrees to abide by Administrative

Directives 05.01.173 and 03.02.108(B) and 20 Ill. Admin. Code 501.30.” (ECF 711-1 §

XXIV.)

             Administrative Directive 05.01.173 relates to use of force in cell
              extractions by authorizing the Department to use “force to extract
              an offender from a cell only as a last resort or when other means
              are unavailable or inadequate and only to the degree reasonably
              necessary to control the situation.”

             Section 501.30 of the Administrative Code similarly provides, inter
              alia, that “[f]orce shall be employed only as a last resort or when
              other means are unavailable or inadequate, and only to the degree
              reasonably necessary to achieve a permitted purpose.” 20 Ill.
              Admin. Code 501.30.

             Administrative Directive 03.02.108 relates to general standards of
              conduct, and provides that the Department “shall require
              employees to conduct themselves in a professional manner and,
              whether on duty or off duty, not engage in conduct that is
              unbecoming of a State employee or that may reflect unfavorably
              on or impair operations of the Department.”

      Notably, although both the Monitor and class counsel now cite various instances

where prisoners have asserted that individual prison officials have allegedly used

excessive force, neither plaintiffs nor the Monitor have asserted or shown that senior

Department officials are systemically failing to follow or enforce Department policies

regarding use of force. More importantly for purposes of federal jurisdiction, neither

                                           2
plaintiffs (nor the Monitor) have asserted a constitutional violation based on alleged

excessive force.

      Without a justiciable case or controversy concerning excessive force, class

counsel nevertheless now seek “a brief period of discovery to allow for a more systemic

review of the use of [force] incidents, not predicated exclusively on Class Member’s

self-reports of violence.” (ECF 2517 ¶ 13.) Not only is this request not justified by any

existing excessive force claim, it also is not defined or limited in any meaningful way.

Because Rasho involves class-wide injunctive relief related to mental health care

throughout the IDOC system, individual prisoners are not precluded from asserting

valid excessive force claims for damages they may have against individual officers. But

absent a viable official capacity claim against Department officials seeking class-wide

injunctive relief based on excessive force linked to alleged failures concerning mental

health care, class counsel have no basis to use Rasho to fish for new claims related to

excessive force.

      Defendants want to make clear that despite the lack of a justiciable case or

controversy concerning alleged excessive force, the Department takes any allegation of

excessive force seriously and does not tolerate abuse of any prisoner, including class

members. As the Department has pointed out in its quarterly reports, whenever class

counsel or the Monitor have provided reports of alleged excessive force, the

Department has taken immediate action to investigate those claims. (DX-55 at 35.)1



1
 For example, after the Monitor, during the December 17 call, provided the name of
one individual officer accused of excessive force, the Department initiated an
investigation and reassigned the officer.
                                           3
The Department has also continually provided class counsel with requested

information, including video evidence, pertaining to assertions raised by class

members. And although the Monitor has provided names of certain prisoners alleging

excessive force, the Monitor has refused to provide additional corroborating

information he claims to have related to those allegations. The Monitor’s refusal to

provide purported corroborating information impedes the Department’s ability to

conduct a thorough investigation.

      With respect to the information the Department has requested from the Monitor

and his team, class counsel present a one-sided and misleading report of the December

17, 2018 call with the Monitor. The purpose of that call, as directed by the Court, was

for counsel and the Monitor to discuss what underlying data the Monitor may have to

support the findings contained in his reports, including his assertions with respect to

use of force. The call followed multiple requests by the Department for the Monitor to

provide underlying information supporting his findings and conclusions related to the

Department’s overall compliance with the Settlement Agreement. Despite the

Settlement Agreement’s requirement that the Monitor is to make recommendations

“justified with supporting data,” § XXVII(f)(iv), and help resolve areas of non-

compliance “in the most expeditious and non-adversarial fashion possible,”

§ XXVII(f)(iii), the Monitor has steadfastly refused the Department’s requests for the

monitoring team’s underlying notes and other information pertaining to their findings

or conclusions absent a court order.




                                          4
      During the December 17 call, defendants’ counsel asked the Monitor if he has

notes or other data that corroborate his findings and conclusions, including his

contention that prisoners have provided “explicit details” of assaults by custody staff.

(ECF 2493 at 93.) The Monitor represented that he has notes that provide additional

corroborating information. Based on that representation, defendants’ counsel asked if

the Monitor would provide his notes and any other underlying information from the

monitoring team related to their findings and conclusions. The Monitor refused, first

citing a concern that he had not received a sufficient assurance of safety for those he

believes have been the target of abuse. Defendants’ counsel responding by providing

the requested assurance, and reiterating the Department’s commitment to restrict

access to the notes to senior executive staff; Drs. Hinton, Puga, and Meeks; counsel;

and necessary investigators. Defendants’ counsel noted that the Monitor’s notes would

assist the Department with its efforts to investigate allegations of abuse. Defendants’

counsel also confirmed that the Department has every incentive to avoid claims of

retaliation. The Monitor responded by stating: “I don’t believe a word you’re saying.”

      The Monitor then asked for an assurance that the Department would not use

his notes as part of an effort to have him removed as the Monitor. Defendants’ counsel

responded that the Department could not give that assurance, noting that the Court

should be apprised if the Monitor’s notes do not provide corroborating information. At

the end of the 60-minute call, the Monitor provided the name of one staff member

investigators could “start with,” but he continued to refuse to provide any other




                                           5
specific information. Despite the lack of more detailed information, the Department

has reassigned that officer and has initiated an investigation.

      During the call with the Monitor, class counsel pressed the Department to

investigate allegations of excessive force and provide information to Internal Affairs,

but without having the benefit of the monitoring team’s corroborating notes. In their

December 20 filing, however, class counsel now ask the Court to enter an order

“allowing the Monitor to provide IDOC with information regarding reports of excessive

force while also maintaining the confidentiality of his work product and

communications of Class Members.” (ECF 2517 at 9.) Their filing omits that the

Department committed to protect the confidentiality of the Monitor’s notes by limiting

access as described above.

                                       Argument

   A. Issues Pertaining to Use of Force Are Not Properly Before the Court.

      The Court should deny plaintiffs’ motion to set a discovery schedule related to

use of force because that issue is not properly before the Court.

      As a threshold issue, there is no ripe case or controversy before the Court

pertaining to use of force. The doctrines of standing and ripeness limit the court’s

jurisdiction to concrete cases and controversies. A prisoner does not have standing to

seek an injunction based on alleged excessive force without evidence that he or she was

subject to excessive force and also faces “a realistic threat” that the challenged conduct

is likely to recur against that prisoner in the near future. Los Angeles v. Lyons, 461

U.S. 95, 107 n.7 (1983). Courts likewise limit their jurisdiction to ripe cases or



                                            6
controversies to avoid entangling themselves in abstract disagreements over

administrative policies, and to protect agencies from judicial interference until an

administrative decision is formalized and its effects are felt in a concrete way. National

Park Hospitality Ass’n v. Dept. of Interior, 538 U.S. 803, 807–08 (2003). Here there is

no ripe claim before the court for injunctive relief based on misuse of force, and class

counsel have not identified any class members with standing to obtain class-wide

injunctive relief based on alleged excessive force. Accordingly, the Court should deny

class counsel’s motion to set a schedule for “discovery to allow for a more systemic

review of use of [force] incidents.” (ECF 2517 at 7, 9.)

   B. Class Counsel’s Request for Discovery Is Not Defined or Limited.

      The Court also should deny class counsel’s request to open discovery on the

“issue of the use of force” because that request is not defined or limited in any

meaningful way. Class counsel claim to be seeking “a brief period of discovery to allow

for a more systemic review of the use of [force] incidents, not predicated exclusively on

Class Member’s self-reports of violence.” (ECF 2517 ¶ 13.) They do not define what

constitutes a “brief period” of discovery; they do not limit their request to class

members; and they do not specify what particular discovery they intend to seek.

      Class counsel claim to need discovery to “facilitate more meaningful progress

toward resolution,” but they also do not identify what particular issue is to be resolved.

They refer to a “July 2, 2018” letter they contend initiated the dispute resolution

process (ECF 2517 ¶ 9), but they appear to be referring to a letter from Mr. Hirshman

dated June 29, 2018, which included only this reference to use of force: “Section



                                            7
XXIV, Use of Force and Verbal Abuse – See Monitor’s Report, pp. 94-103.)” That

general reference to nine pages of the Monitor’s Second Annual Report did not conform

to the dispute resolution process in the Settlement Agreement, which provides that if

“Plaintiffs believe that the Defendants are not in substantial compliance with any

provision of this Settlement Agreement, Plaintiffs shall provide the Defendants, in

writing, specific reasons why they believe the Defendants are not in substantial

compliance with such provision or provisions, referencing the specific provision or

provisions.” (ECF 711-1 § XXIX(a), emphasis added.) Class counsel’s letter did not

specify any particular issue to address with respect to use of force through a

meaningful dispute resolution process, and did not give “specific reasons” why they

believe the Department is not in compliance with any of the use of force policies

identified in the Settlement Agreement.

   C. The Court Should Order the Monitor to Provide His Notes and Any and
      All Other Information Related to his Findings and Conclusions.

      Consistent with the principles of monitoring expressed in the Settlement

Agreement, the Court should order the Monitor to provide notes and any and all other

information or data maintained by the monitoring team related to the findings and

conclusions expressed in their site visits and reports to the Court.

      Section XXVII(f) of the Settlement Agreement outlines “principles for

monitoring,” including the requirement for the Monitor to make recommendations

“justified with supporting data,” § XXVII(f)(iv), and to help resolve areas of non-

compliance “in the most expeditious and non-adversarial fashion possible,”

§ XXVII(f)(iii). Consistent with these provisions, the Department has made repeated

                                           8
requests for the Monitor to provide additional detail related to the general findings and

the conclusions expressed by the Monitor and his team members during site visits and

in the Monitor’s reports to the Court. The Monitor has refused all of those requests

absent a court order.

      As discussed above, during the call with the parties’ counsel on December 17,

2018, the Monitor represented that he has notes that corroborate his findings,

including the statements in his report concerning alleged excessive force. The Monitor

nevertheless rejected the Department’s request for those notes, expressing the need to

ensure the safety of prisoners who have made reports to the monitoring team. Class

counsel in turn cite the need for the Monitor to have “confidential interviews” with

prisoners. (ECF 2517 ¶ 17.) While the Settlement Agreement allows the Monitor “to

request private conversations with any party hereto and their counsel” (ECF 711-1

§ XXVII(v)), it does not provide for allegations of misconduct to be kept “confidential.”

Nevertheless, to address the concern for confidentiality, the Department has

committed to protecting the confidentiality of the Monitor’s notes by limiting access to

the Department’s senior executive team (e.g., the Director and his direct reports); Drs.

Hinton, Puga, and Meeks; counsel; and necessary investigators.

      Although class counsel did not offer support for the Department’s request

during the December 17 conference call, their December 20 filing now asks the Court

to enter an order “allowing the Monitor to provide IDOC with information regarding

reports of excessive force while also maintaining the confidentiality of his work product

and communications of Class Members.” (ECF 2517 at 9.) The Court should enter that



                                           9
order, although it should not be limited to generalized information related to claims of

excessive force. The Court should order the Monitor to provide notes and any other

information or data maintained by the monitoring team (not already provided by or to

the Department) related to the findings and conclusions expressed in the monitoring

team’s site visits and reports to the Court.

                                      Conclusion

      For these reasons, defendants request that the Court enter an order (a) denying

plaintiffs’ request to set a discovery schedule relating to the issue of use of force, and

(b) ordering the Monitor to provide to the Department on a confidential basis any and

all notes and other information maintained by the monitoring team (not already

provided by or to the Department) related to the findings and conclusions expressed

by the monitoring team during their site visits and in their reports to the Court. The

order may also provide that access to information from the monitoring team related to

alleged use of force shall be limited to the Department’s senior executive team; Drs.

Hinton, Puga, and Meeks; counsel; and necessary investigators.




                                           10
January 3, 2019                       Respectfully submitted,

                                      Defendant JOHN R. BALDWIN, et al.

                                      By: LISA MADIGAN,
                                          Illinois Attorney General

                                         /s/ R. Douglas Rees, #6201825
Laura Bautista                           Assistant Chief Deputy Attorney General
Office of the Attorney General           Office of the Illinois Attorney General
500 South Second Street                  100 West Randolph Street, 12th Floor
Springfield, IL 62701                    Chicago, Illinois 60601
Telephone: (217) 782-9075                Tel. 312-814-3498
lbautista@atg.state.il.us                rrees@atg.state.il.us




                         CERTIFICATE OF SERVICE

      The undersigned certifies that on January 3, 2019, he electronically filed
DFENDANTS’ RESPONSE TO PLAINTIFFS’ STATUS REPORT ON USE
OF FORCE AND MOTION FOR DISCOVERY with the Clerk of the Court using
the CM/ECF system which will send notification to the following counsel of record:

      Harold Hirshman            harold.hirschman@dentons.com
      Alan Mills                 alanmills@comcast.net
      Amanda Antholt             amanda@equipforequality.org
      Andrew M. Ramage           aramage@bhslaw.com
      Andy DeVooght              adevooght@loeb.com


                                             /s/ R. Douglas Rees
                                             R. Douglas Rees #6201825
                                             Assistant Chief Deputy Attorney General
                                             100 W. Randolph, 12th Floor
                                             Chicago, IL 60601
                                             312-814-3498
                                             rrees@atg.state.il.us




                                        11
